Name: Commission Regulation (EC) No 1196/98 of 9 June 1998 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 1095/96
 Type: Regulation
 Subject Matter: tariff policy;  consumption;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 10. 6. 98L 165/14 COMMISSION REGULATION (EC) No 1196/98 of 9 June 1998 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 1095/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV:6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 529/97 of 21 March 1997 opening and administering a tariff quota of 300 000 tonnes of quality wheat and repealing Regulation (EC) No 1854/94 (2), as amended by Regulation (EC) No 850/97 (3), lays down special provisions on the organ- isation of imports under the quota opened by Regulation (EC) No 1095/96; whereas Article 3(2) of Regulation (EC) No 529/97 provides that the Commission is to fix a uniform percentage reduction in the quantities if applica- tions for import licences exceed the quantities that may be imported; whereas applications for licences submitted between 4 May and 3 June 1998 relate to 147 197,86 tonnes of quality common wheat and whereas the maximum quantity to be allocated is 100 000 tonnes; whereas the appropriate percentage of reduction for import licence applications submitted between 4 May and 3 June 1998 qualifying for the conditions provided for in Regulation (EC) No 1095/96 must therefore be set, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for quality common wheat qualifying for the conditions provided for in Regu- lation (EC) No 1095/96 submitted between 4 May and 3 June 1998 and notified to the Commission shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,68. Applications not notified to the Commission shall be refused. Article 2 This Regulation shall enter into force on 10 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 82, 22. 3. 1997, p. 44. (3) OJ L 122, 14. 5. 1997, p. 10.